DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments filed 4/15/2022 to claims 100, 105, 107 and 109 have been entered. Claims 100, 102, 103, 105-111 and 114-115 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Claim Objections
Claim 100 is objected to because of the following informalities: the claim improperly includes a period following the word “and” in the second to last line of the claim.  Claim 100 is further objected to for the incomplete brackets the word “and” in the second to last line of the claim. The problematic portion of the claim in the second to the last line of the claim recites “[[and].” Any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 100, 102, 103, 105-111 and 114-115 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 100 recites a step of “screening for cells expressing the one or more markers of pluripotency in the population [[and]. wherein the cells are capable of proliferating.” Given both the period in the middle of the sentence, and what appears to be an incomplete attempt to delete the term “and” it is unclear if the statement following the period further limits the claim. With the period placement prior to the limitation “wherein the cells are capable of proliferating”, together with what appears to be an attempt to delete the term “and”, it appears this phrase in the last line of the claim does not further limit the claim. However, as the term “and” was not fully surrounded by double brackets, and therefore not clearly deleted, this phrase in the last line of the claim might be intended to further limit the claim. As such the metes and bounds of the claim cannot be determined. Clarification within the claim is required.
For the purposes of applying prior art only, the phrase “being capable of proliferating” is interpreted as referring to a property of the cells used the method. 
Since claims 102, 103, 105-111 and 114-115 depend from claim 100, and incorporate the limitations of claim 100, they too are rejected. 
Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive. The amendments to the claims did not include removal of the period in the second to the last line of the claim, and therefore the amendments did not resolve the issues as the applicant alleges. Furthermore, the amendment introduced new issues as it is unclear if the term “and” is meant to be deleted from the claim. Therefore for the reasons discussed above, the claim remains indefinite. 



Claim Interpretation
Claim 100 recites “subjecting the population of non-embryonic normal differentiated mammalian somatic cells to an effective amount of stress …without lysing all of the cells”. The claim is interpreted as to the step of “subjecting” being done without lysing all of the cells but the method remains open to lysis steps occurring after this “subjecting” step. This distinction is also important as dependent claim 106 specifically limits to an additional step wherein the cell membrane being disrupted and claim 107 limits to an additional step wherein the cell loses of about 40% to 90% of the cytoplasm, and both of these are part of lysis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 100, 103, 105, 108, 110, 111 and 114-115 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al (2009, Stem Cells, 27:1265–1275; reference U) in view of Cruz et al (2007, J. Bio. Chem., 282(5): 2871–2879; reference V), Monastyrskaya Cell. Mol. Life Sci. (2009) 66:2623–2642; reference W) and Takenouchi et al (2011, Journal of Neurochemistry, 117: 712-723).
Wang teaches OCT4B-190 is upregulated under stress conditions and it may protect cell against apoptosis under stress (see abstract). Wang teaches that while one report has indicated that both OCT4A and OCT4B mRNA is expressed at low levels in all adult human tissues, such as heart, kidney, liver, placenta, spleen and islets, that the consensus of thought is that some of the population of cells may have no OCT4B expression (see col. 2 on page 1265). Regarding claims 100, 103, 105, 108 and 115, Wang teaches treating the untransfected liver tissue cell line HepG2 (reads on non-embryonic normal differentiated mammalian somatic cells that are capable of proliferation) to cell stress conditions including heat shock at 45 degrees Celcius and the reactive oxygen species agent hydrogen peroxide for 30 minutes to 2 hours and measuring the upregulation in endogenous protein expression of OCT4B-190 under cell stress (see col. 2 on page 1270 and Figure 6). Wang also teaches carrying out the stress assays on several other cell lines with each stress treatment upregulating the expression of OCT4 (see page 1266 and Figures 6 and 7). Regarding claim 110, Wang teaches that different expression of OCT4 is due to different methylation status of the OCT4 promoter region (see col. 2 on page 1271).
Wang does not teach that the stress includes a low pH stress or that the reactive oxygen species agent is ATP (claim 100). 
Regarding claims 100, 111 and 115, Cruz teaches that like hydrogen peroxide, ATP is also a reactive oxygen species agent that is useful in inducing stress responses in cells, and Cruz exemplifies stressing cells with 3 mM ATP for 30 seconds to 15 minutes (see abstract and page 2872).
Regarding claims 100, 106 and 114, Monastyrskaya teaches cellular stressors including acidic pH, hypoxia (oxygen deprivation), osmotic and heat shock, oxidative stress, hydrogen peroxide and local membrane damage result in the activation of multiple intracellular signaling pathways leading to changes in gene expression (see col. 1 on page 2635).
Regarding claims 100, 108, 111 and 115, Takenouchi teaches treating differentiated mammalian somatic cells with 4 mM ATP at pH 5.5 for 30 minutes, and screening for changes in expression of specific genes (see Figure 2 and page 716).
It would have been obvious to combine Wang and Cruz to use Cruz’s ATP as the reactive oxygen species Wang’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using ATP as the reactive oxygen species Wang’s method because Cruz teaches that like Wang’s hydrogen peroxide, ATP is also a reactive oxygen species agent that is useful in inducing stress responses in cells. The skilled artisan would have been motivated to use Cruz’s ATP as the reactive oxygen species Wang’s method because Cruz establishes that this is a useful treatment for inducing stress responses in cells.
It would have been obvious to combine Wang and Cruz, Monastyrskaya and Takenouchi to include a low pH stress or hypoxia as additional cell stressors in Wang’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in including a low pH stress, hypoxia or membrane damage as additional cell stressors in Wang’s method because Monastyrskaya establishes that these conditions can evoke stress responses in cells and Takenouchi highlights that acid pH and ATP treatments can be combined. The skilled artisan would have been motivated to include a low pH stress, hypoxia or membrane damage as additional cell stressors in Wang’s method because each of these are taught be useful cellular stressors.
It would have been obvious to further use other primary differentiated cells in Wang’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using other primary differentiated cells in Wang’s method because Wang teaches that the method can be done on other cell types. The skilled artisan would have been motivated to use other primary differentiated cells in Wang’s method because Wang teaches the method works on different cell types, and that the some primary differentiated cells do not express OCT4 under normal considtions.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 102 and 109 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang in view of Cruz, Monastyrskaya and Takenouchi as applied to claim 100, 103, 105, 108, 110, 111 and 114-115 above, and further in view of Kopyov (U.S. PGPUB 2005/0118561).
The teachings of Wang in view of Cruz, Monastyrskaya and Takenouchi are discussed and relied upon above. 
Wang in view of Cruz, Monastyrskaya and Takenouchi do not teach selecting the cells teach cells expressing Oct4 (claim 102), that the cells are frozen (claim 109).
Regarding claim 109, Kopyov teaches cryopreserving cell lines for later use (see paragraph [0068]). Regarding claim 102, Kopyov teaches that cells can be selected based on their expression of specific markers including Oct4 (see Examples 8-9).
It would have been obvious to combine Wang in view of Cruz, Monastyrskaya and Takenouchi  with Kopyov to select Wang’s cells expressing Oct4, and to cryopreserve the cells. A person of ordinary skill in the art would have had a reasonable expectation of success in selecting Wang’s cells expressing Oct4, and to cryopreserving the cells because Kopyov establishes that each of these are standard with cell culture methods. The skilled artisan would have been motivated to select cells expressing Oct4, and to cryopreserve the cells because Wang establishes that cells can be treated with stress to increase Oct4 expression, and Kopyov establishes that it can be useful to select cells expressing Oct4, and that it is useful to cryopreserve cells for later use. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claim 107 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang in view of Cruz, Monastyrskaya and Takenouchi as applied to claim 100, 103, 105, 108, 110, 111 and 114-115 above, and further in view of Zaccouto (U.S. PGPUB 20060252062; reference A).
The teachings of Wang in view of Cruz, Monastyrskaya and Takenouchi are discussed and relied upon above. 
Wang in view of Cruz, Monastyrskaya and Takenouchi do not teach mechanically disrupting the cell membrane such that 50 to 90% of the cytoplasm is removed (claim 7).
Regarding claims 106 and 107, Zaccouto teaches applications of cell rejuvenation, comprising taking a differentiated cell, using a pipette to remove the nucleus and a desired portion of the cytoplasm, and transferring said nucleus and a desired portion of the cytoplasm into a second cell (see paragraphs [0032]- [0035]). Regarding claim 107, Zaccouto teaches the cytoplasm contains many useful components that can be transferred to the receiving cell, and therefore that a desired amount depending on the application can be removed from the donor cell (see paragraphs [0032]- [0035] and [0040]).
It would have been obvious to combine Wang in view of Cruz, Monastyrskaya and Takenouchi with Zaccouto to remove a desired amount of cytoplasm from Wang’s cells. A person of ordinary skill in the art would have had a reasonable expectation of success in removing a desired amount of cytoplasm from Wang’s cells because Zaccouto teaches that a desired amount of cytoplasm can be removed from differentiated cells using a pipette. The skilled artisan would have been motivated to remove a desired amount of cytoplasm from Wang’s cells because Zaccouto teaches that a desired amount of cytoplasm can be removed from differentiated cells for use in other methods such as applications of cell rejuvenation.
The selection of an amount of cytoplasm to remove is a result-effective variable as Zaccouto teaches that the basic contents of the cytoplasm are known, and that the transfer of known contents of the cytoplasm can effectively supplement the machinery and continents of the cell receiving the cytoplasm (see paragraphs [0032]- [0035] and [0040]). As Zaccouto teaches that a desired amount of cytoplasm can be removed, it is obvious to modify this variable depending on the desired outcome. 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered as they apply to these new grounds for rejection but they are not persuasive.
Applicant highlights that Takenouchi teaches using an altered cell line, does not screen for one of the markers listed in the independent claim, and teaches lysing the cells to check for expression of markers following the ATP and low pH treatments. Applicant also highlights that Takenouchi does not teach the selecting step. However, as stated above, the new primary reference Wang teaches an OCT4 is upregulated under stress conditions and it may protect cell against apoptosis under stress. Wang teaches treating the untransfected liver tissue cell line to cell stress conditions and measuring the upregulation in endogenous protein expression of OCT4 under cell stress. With regard to the selecting step, as stated above, this limitation is obvious over the Kopyov since Kopyov establishes that it can be useful to select cells expressing OCT4. Therefore these argument are not persuasive over the new grounds for rejection.
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653